Citation Nr: 1210249	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  03-18 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in August 2005.  A transcript of the hearing has been associated with the claims file.  

This case has previously come before the Board.  In June 2006 and October 2009, this claim was remanded for additional development.  The case has been returned to the Board for further appellate review.

In addition to the issue listed above, in October 2009 the Board remanded the issue of entitlement to service connection for a left knee disorder.  Subsequent to the Board's remand, in a RO rating decision dated in February 2010, the Veteran was granted service connection for degenerative arthritis, left knee, status post-operative arthroscopy, with an evaluation of 10 percent disabling, effective March 20, 2002.  As such, the issue of entitlement to service connection for a left knee disorder is no longer in appellate status.

In a statement dated in March 2011, the Veteran raised the issues of entitlement to service connection for a back condition, to include as secondary to a left knee disorder, and entitlement to service connection for asbestosis.  In a statement dated in July 2011, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for esophageal tear caused by VA hospitalization or medical or surgical treatment on September 15, 2010, for a total left knee replacement.  As these matters are not currently developed or certified for appellate review, they are referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran had a disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms, during his military service or that any disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms is related to the Veteran's period of active military service.


CONCLUSION OF LAW

A disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms, was not incurred or aggravated during service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in September 2006, December 2008, and March 2010 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim, of the appellant's and VA's respective duties for obtaining evidence, and that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in October 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Jefferson Memorial Hospital, St. Vincent Hospital, Family Medicine Associates, and Drew Memorial Hospital, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Specific to the current claim, the appellant was afforded a VA medical examination in December 2009.

In June 2006 the Board remanded the Veteran's claim for additional VA treatment records to be obtained and associated with the claims file.  Subsequently, additional VA treatment records were obtained and associated with the claims file.  In October 2009 the Board remanded the Veteran's claim for the Veteran to be afforded a VA medical examination.  Subsequently, in December 2009 the Veteran was afforded a VA medical examination.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's June 2006 and October 2009 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claim, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had a disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms, related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically inquired regarding when the Veteran underwent a barium swallow test.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

B.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms.  The Veteran contends that his disorder is related to gas chamber training while in service.

Service treatment records reveal that the Veteran was treated for complaints of bleeding in association with bowel movements in October 1974.  The October 1974 separation examination report reflects that the relevant systems were normal.  

Post service, an October 1977 record reflect complaints of food hanging up in his hypopharynx for three years.  In October 1977 the Veteran reported his throat with dysphagia that felt like something in the throat.  In November 1978 the Veteran complained of development of a lump in the throat that was getting worse.  He denied difficulty swallowing but had to swallow his food two to three times.  

A November 1978 barium swallow test revealed the pharyngeal swallowing mechanism is intact.  Peristalsis of the esophagus was normal and there was an extrinsic defect on the lower mid esophagus due to the heart.  There was a small sliding type hiatal hernia present.  The impression rendered was small hiatal hernia, sliding type, and normal pharyngeal swallowing mechanism and esophageal peristalsis.

In May 1979 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  It was noted that the digestive system was essentially negative.

In September 1980 the Veteran reported the sensation of a lump in the throat for several years.  He was noted to have had a barium swallow but that it only revealed hiatal hernia.  The impression was probable irritation of the hypopharynx secondary to reflux.

In March 1981 the Veteran was afforded a VA C&P examination.  The Veteran complained of a "stomach condition."  He reported a vague gastrointestinal complaint that developed immediately upon leaving military service.  The examiner noted that the Veteran did not mention this during the 1979 examination.  Examination of the abdomen revealed no masses and the examiner noted that wherever he touched the Veteran, he reported that it hurt.  The examiner noted that the Veteran apparently was not under any medical management for peptic ulcer disease.  The examiner diagnosed the Veteran with "stomach condition" with history as given.  An accompanying upper gastrointestinal (UGI) series revealed no evidence of any intrinsic lesion of the esophagus, stomach, or duodenum.

In March 1981 a VA treatment record references esophagitis distress.

At a hearing dated in July 1981 the Veteran reported that he had a bad stomach.  He indicated that he had pain that came and went that felt like something tightening up in his stomach or pulling inside his stomach.  The pain was noted to occur after he ate and that some foods caused cramps.  The pain was precipitated by lumpy foods such as corn and beans.  The Veteran seldom had nausea or vomiting and sometimes had diarrhea or loose bowels.  

The Veteran was afforded a VA C&P examination in August 1986.  The Veteran reported that he developed cramping when he ate while he was in the service.  He reported that he had a gastrointestinal (GI) series in the service but did not know what they found.  He indicated that he was told at one point after service that he had gastritis.  He stated that he drank moderately.  He indicated that he had taken a lot of Mylanta, most of it on his own.  He reported stomach cramps every day.  He was not treated otherwise.  The Veteran reported two or three bowel movements daily.  He had no blood in his stool.  He reported that he vomits occasionally.  The Veteran indicated that he felt a constant lump in his throat.  He did not know whether he was treated for this in service.  The Veteran was diagnosed with abdominal distress of hiatal hernia.

An accompanying UGI revealed slight widening of the abdominal segment of the esophagus that might represent early hiatal hernia.  There was no definite gastroesophageal reflux seen.  The stomach was of height and transverse position.  No ulcer was seen.  Transient pylorospasm was noted and the duodenal bulb was of symmetrical configuration showing marked irritability and prominent mucosal coarsening.  There was no definite ulcer seen.  The impression given was that radiographic findings suggest peptic ulcerative disease without demonstrable ulcer.

In June 1986 the Veteran complained of abdominal cramps and upset stomach.  The Veteran complained of diarrhea.  In January 1988 gastritis was noted.  In September 1988 the Veteran complained of feeling like there was something in his throat and was assessed with gastroesphageal reflux with esophagitis.

In a September 1988 treatment note the Veteran was noted to have a small hiatal hernia.

In September 1988 the Veteran underwent a UGI series.  The tests revealed a small hiatal hernia with gastroesophageal reflux level of the distal esophagus.  The upper GI was otherwise unremarkable.  There was evidence of enlarged tonsils on the pharyngeal portion of the swallowing study.

The Veteran reported in September 1988 that it has felt like something was in his throat for 14 years.  He indicated that he had occasional hoarseness.  There was no real pain.  He reported lots of coughing, especially in the morning, and occasional blood streaking in sputum.  

In October 1988 the Veteran reported that it felt like something in his throat.  He complained of chronic sore throat, coughing, and clearing his throat.  He indicated that he especially had problems at night and upon awakening in the morning with a bad taste in the month.  The Veteran was assessed with gastroesophageal reflux disease (GERD) with esophagitis.

In October 1988 GERD with esophagitis was noted.  In August 1995 and September 1995 the Veteran was noted to have reflux.

The Veteran underwent a UGI series in November 1996.  The tests revealed the pharynx and esophagus were normal in appearance.  The stomach distended in a normal fashion and demonstrate no evidence of ulcer craters or filling defects.  The duodenal bulb and C-loop were normal in appearance.  There was no gastroesophageal reflux noted.

In November 1996 a chronic stomach problem was noted.

In a letter, received in January 2000, the Veteran's sister indicated that the Veteran called home while in service in June, July, or August 1973 indicating that he was hurting in his stomach and passing blood.  The Veteran was noted to have returned home on leave a few months later and to still have bad problems with his stomach.  The Veteran's sister indicated that the Veteran's eating pattern and diet changed due to his stomach problems.

In November 2001 the Veteran was noted to have dyspepsia.  He complained of diarrhea and burning feeling in stomach.  A June 2002 record notes dyspepsia.

In a lay statement received in October 2002 the Veteran was noted to have a very bad stomach.  The Veteran was reported to be able to eat anything when he went into service but that when he came out he could not eat certain things without his stomach cramping.  

Multiple treatment notes, including in December 2002, indicate that the Veteran had been diagnosed with esophageal reflux in March 2002.

In May 2003 the Veteran complained of GI upset and was noted to have GERD possibly aggravated by non-steroidal anti-inflammatory drugs (NSAIDs).  The Veteran's esophageal reflux was reported to be controlled in a September 2003 treatment note.

In November 2003 the Veteran complained of intermittent sore throat and post nasal drip, clearing throat, started right after basic training when training in a gas chamber in 1972.  He was noted to have a history of reflux/indigestion, continuous post-nasal drip (PND), and having to clear his throat.  He was noted to be taking Prilosec with moderate improvement.  There was intermittent nasal congestion, clear discharge, and postnasal drip.  There was no odyno/dysphagia.  There was no otalgia.  He had intermittent hoarseness.  There was no respiratory distress.  The assessment was laryngopharyngeal reflux and allergic rhinitis.

In February 2004 it was noted that the Veteran had been treated by ear, nose, and throat (ENT) in November 2003 for throat complaints presumed to be secondary to GERD/LRP.  The Veteran was noted to not be responding to the usual therapy of Prilosec and Zantac.  He still complained of hoarseness and the feeling of something in the lower throat.  The hard palate (HP)/larynx was noted to have an omega shaped epiglottis.  The physician could not see the cords with mirror examination.  The Veteran underwent a flexible laryngoscopy with topical anesthetic.  The endolarynx revealed bilateral small contact inflammation above the true vocal cords (TVCs) on the post false vocal cords.  There was no post glottis or arytenoids edema typical of reflux.  The impression was rendered that the throat clearing and coughing were due to the presence of very long uvula, not likely reflux.

In March 2005 the Veteran was noted to be diagnosed with reflux.  

At a hearing before the undersigned Veterans Law Judge in August 2005 the Veteran reported that he starting having trouble swallowing while in service.  He indicated that he was afforded a barium swallow test shortly after separation from service.  He stated that the only treatment offered was Mylanta.

In October 2005 the Veteran reported throat congestion in the mornings that required clearing of his throat of phlegm.  He was diagnosed with dyspepsia.  In May 2006 the Veteran was instructed to stop naproxen due to dyspepsia.

Multiple treatment notes reveal that the Veteran has been prescribed ranitidine for his stomach.

Lay statements dated in October 2006 indicate that the Veteran reported after he returned from service that it always felt like something was stuck in his throat.  It was noted that the Veteran reported that he had been diagnosed with reflux and a hernia.

In March 2008 the Veteran reported no difficulty or pain in mouth or throat when swallowing.  In another treatment note dated in March 2008 the Veteran reported abdominal pain for the prior two or three months.  

In December 2008 it was noted that the Veteran reported stomach problems starting in the 1970's.  The Veteran was noted to have a known hiatal hernia.  The Veteran believed his hiatal hernia was getting worse and he had a lot of pressure at the level of his diaphragm when he ate.  There was constant stomach pain and it hurt to touch.  The Veteran denied nausea, vomiting, or diarrhea.  He was treated for GERD.  

In another treatment note, dated in December 2008, the Veteran was noted to have epigastric pain and heartburn and gas, not resolved by omeprazole and antacids.  He had not had dysphagia, odynophasia, or hemetemesis.  There was occasional vomiting if the Veteran overate.  The Veteran had not had peptic ulcer disease (PUD).  An esophagogastroduodenoscopy (EGD) was performed over 15 years prior.  A colonoscopy three years prior revealed benign polyps that were removed and the procedure was noted to need to repeated three years later.  There was no blood in his stool recently.  Symptoms were vague and there was no trigger other than overeating.  The Veteran was not losing weight and was not diabetic.  He reported that he could not stand a blanket or other covering over his epigastrium for vague reasons.

The Veteran had chronic constipation and took Exlax.  There was no history of jaundice or hepatitis.  There were no cardinal symptoms of obvious gastrointestinal disease.  The Veteran indicated that he had symptoms present since age 17 though he reported that they have been present since the 70's when he was in the army.  His family history was negative for colorectal cancer (CRC).  There was no anemia and no GI x-rays had been done.

Physical examination revealed no distress, vital signs normal.  There was no jaundice.  The throat was clear and the neck was without masses.  The chest was clear.  The heart was within normal limits to auscultation.  The abdomen was slightly obese, there were no surgical scars, the suprapubic had pain to palpation that was mild and there was no palpation pain in the epigastrium.  The Veteran localized his history of pain to the subxyphoid region.  The bowel sounds were normal.  The rectal sphincter had normal tone and no rectal mass were felt.  There was no blood on the glove.

The impression was epigastric pain, chronic, and GERD by history with some cough but no dysphagia or aspiration.  There was a history of colon polyps, benign.  There was constipation and gas.

In January 2009 the Veteran reported chronic upper abdominal pain, gas, heartburn, not relieved by proton-pump inhibitors or antacids.  A January 2009 EGD revealed hiatus hernia and mild gastritis found in the antrum.  The muscosa appeared non-erosive and the duodenum was normal.

In January 2009 a pathology report revealed fundic type gastric mucosa with marked active chronic gastritis and numerous H. Pylori like organisms in the stomach biopsy.  The esophageal mucosa had mild reflux change and no glandular epithelium identified with the esophagus, middle, biopsy.

The Veteran was assessed with pain/GERD/ H. pylori positive in February 2009.

In May 2009 the Veteran reported GERD and heartburn.  He was diagnosed with colic.  In another May 2009 treatment note the Veteran reported abdominal pain.  The impression was chronic abdominal pain with gas, diarrhea, and rectal bleeding.  The treatment provider did not think that the condition was irritable bowel syndrome (IBS).

Records dated in May 2009 note a history dating back to the1970's of abdominal discomfort with diarrhea and rectal bleeding, and impressions included chronic abdominal pain with gas, difficult to diagnose, and colic.  

In June 2009 the Veteran underwent a computed tomography (CT) scan of the abdomen.  The scan revealed cholelisthiasis and a 9 mm. lesion within the prostate.

A June 2009 colonoscopy revealed a single small polyp found in the transverse colon, normal cecum, ascending colon, descending colon, sigmoid colon, and rectum.

In August 2009 the Veteran underwent a laparoscopic cholecystectomy with IOC for symptomatic cholelithiasis.  The Veteran was noted to have a history of abdominal complaints and indicated that they had become more severe over the prior two years.  He described the pain as burning, in a band-like fashion across his upper abdomen.  This has been associated with nausea and vomiting occasionally.  His wife reported that he had episodes that come in "attacks."  He had a complete GI work up with EGD, colonoscopy, gall bladder ultrasound, CT A/P, and treatment with proton-pump inhibitor and H2 Blocker after treatment for H. Pylori.  All of the treatments/studies have not resolved or completely delineated his source of symptoms.  Based on the labs that were all normal except for mildly elevated amylase, GI had considered that intermittent common bile duct (CBD) obstruction with mild pancreatic enzyme elevation could be the cause of the symptoms. 

An operation room cholangiogram was normal in August 2009.

A statement of the Veteran dated in August 2009 indicated that the Veteran had stomach pain for thirty plus years, sometimes very severe, along with vomiting and passing blood on occasions.

In December 2009 the Veteran was afforded a VA C&P digestive examination.  The examiner noted that the Veteran's service treatment records revealed that the Veteran had loose bowel movements in October 1974 and was diagnosed with a hemorrhoid.  The separation examination was noted to be normal with no complaints of the Veteran.  The medical history was reviewed and the Veteran was noted to have been seen in 1978 with a hiatal hernia, 1980 with GERD, 1988 with a hiatal hernia with reflux disease, 1996 with stomach problems, and in 2000 there was a note that he had diverticulitis and was treated with antibiotics for a while.  The Veteran was also noted to have been in the National Guard in 1990 and to have denied gastrointestinal complaints at that time.  The Veteran had dyspepsia and was placed on Zantac in 2002.  He was diagnosed with GERD and told to stop his NSAIDs in 2002.  He was noted to have had multiple complaints and have undergone a thorough gastrointestinal examination by a VA gastroenterologist in December 2008.  The examiner discussed the Veteran's colonoscopy, EGD, ultrasound and CT of the abdomen.  The Veteran was noted to have been found to have H. Pylori and gastritis upon stomach biopsy.  The examiner discussed the Veteran's laparoscopic cholecystectomy.  

The Veteran continued to complain of vague epigastric discomfort.  He reported that he had no fever, weight loss or lethargy.  He denied liver problems.  He denied jaundice.   He reported that he had a bowel movement daily.  He took Ex-lax for constipation periodically but had normal bowel movements that were rarely loose.  He reported his bowel movements to be of normal color.  He denied hematemesis, coffee emesis, melena or bright red blood per rectum.  He stated that if he eats beans, corn or meat he will have some discomfort in his abdomen.  If he eats baby foot, yogurt, or pudding there is not a problem.  He denied night sweats or fever.  The Veteran reported that he did not drink alcohol at that time.

After physical examination the Veteran was diagnosed with chronic cholecystitis with cholelisthiasis requiring removal of the gall bladder in August 2009, chronic active gastritis, heliobacter pylori infection of the stomach, GERD, and hiatal hernia.  

After review of the service treatment records, the VA medical records, the medical history, the Veteran's history, and physical examination, the examiner rendered the opinion that it is less likely than not that the Veteran's diagnoses are previously stated are related to his in-service disease or injury.  The examiner stated that the only objective medical complaint in service was for hemorrhoids, which do not have a relationship to his reflux or gastritis.  In addition, the examiner noted that the Veteran had no complaints on discharge from active service or when he applied for the National Guard in 1990.

In September 2010 the Veteran was noted to have bleeding due to a Mallory Weiss tear.  The Veteran was diagnosed with an upper gastrointestinal bleed.  An EGD did not reveal any inflammation in the stomach or esophagus.  In another treatment note, dated in September 2010, the Veteran was diagnosed with stress induced gastritis.  The Veteran was noted to have a questionable esophageal tear.  A September 2010 gastroenterology note reveals a normal esophagus, a healing linear tear in the gastroesophageal junction that was compatible with a Mallory Weiss tear, normal stomach, and normal duodenum.  A private hospital note, dated in September 2010, indicates that the Veteran was seen in the emergency department for abdominal pain and GI bleeding.  The impression was rule out diverticulitis.  Additional records from the same visit reveal complaints of rectal bleeding and dark stools.

The Board finds that entitlement to service connection for a disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms, is not warranted.  The Veteran has contended that he has had stomach and throat problems since service manifested by a sensation of something caught in his throat and congestion.  In addition, the Veteran was noted in lay statements to have had called home while in service and to have indicated that he was hurt in his stomach and passed blood.  The service treatment records reveal that the Veteran was treated for bleeding in association with bowel movements.  However, upon examination at separation from service the relevant systems were normal.  The Veteran has reported that he underwent a barium swallow test within a year after separation from service.  In addition, subsequent to service, treatment records reveal that the Veteran has consistently complained of throat, stomach, and gastrointestinal problems since October 1977.  The Veteran has been diagnosed with GERD, hiatal hernia, gastritis, H. Pylori, and colic.

The Board notes that upon examination in May 1979 the Veteran's digestive system was found to be essentially normal.  In addition, upon examination in March 1981 the Veteran was diagnosed with a "stomach condition" based upon the Veteran's history but that a UGI revealed no evidence of any intrinsic lesion of the esophagus, stomach, or duodenum.  After examination in 1986 the Veteran was noted to have an early hiatal hernia, no definite gastroesophageal reflux, and no definite ulcer.  The impression was peptic ulcer disease without demonstrable ulcer.  However, the Board notes that no opinion was rendered regarding the etiology of the Veteran's condition.  

In conjunction with the current claim, as noted above, the Veteran was afforded a VA medical examination in December 2009.  The examiner noted that the Veteran was seen in 1978 with a hiatal hernia, 1980 with GERD, 1988 with a hiatal hernia with reflux disease, 1996 with stomach problems, and that in 2000 the Veteran was noted to have had diverticulitis and to have been treated with antibiotics for a while.  After examination the examiner rendered the opinion that the Veteran's conditions were less likely than not related to the Veteran's in service treatment.  The examiner noted that hemorrhoids, for which the Veteran was treated in service, do not have a relationship with reflux or gastritis.  In addition, the examiner noted that the Veteran had no complaints on discharge from active service or when he applied for the National Guard in 1990.  The Board notes that as the examiner discussed the Veteran's treatment since 1978, the examiner considered the Veteran's reported symptomology since service in rendering the opinion.

The Board acknowledges that the Veteran has reported symptoms regarding his stomach since service and that he has received consistent care for complaints of stomach and throat problems since October 1977; however, there is no indication, other than the Veteran's statements that the Veteran's reflux, gastritis, and other noted stomach and gastrointestinal conditions may be related to the Veteran's service, including any training in a gas chamber.  The Board notes that although the Veteran is competent to report his symptoms he is not competent to render an opinion that his current condition is related to his active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board finds the opinion of the VA examiner to be more probative than the statements of the Veteran and the other lay statements of record.  As the preponderance of the evidence is against entitlement to service connection, service connection for a disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms, is denied.


ORDER

Service connection for a disorder manifested by a hiatus hernia, gastrointestinal and stomach and/or throat symptoms, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


